DETAILED ACTION
The present Office Action is responsive to the After-Final Amendment received on May 20, 2022.	
AFCP 2.0 Request - denied
	Applicants’ request to consider the amendment received on May 20, 2022 under AFCP 2.0 has been considered but denied as the time required for consideration will exceed the time sanctioned under the program as the amendment introduced limitations which has not been previously considered in the description of the primers, including the means to arrive at the product by the recited process.
	The amendment is also not entered under the pre-pilot program as the amendment does not comport to the requirement under MPEP 714.13 which states that Applicants cannot, as a matter of right, amend any finally rejected claims, except when an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some way requires only cursory review by the examiner.  Applicants’ amendments raise new issues under the prior art, 101, and consideration under 112 1st  requiring more than a "cursory review."  Therefore, the present amendment will not be entered.
	However, for the purpose of compact prosecution, Applicants’ amendment and arguments presented in the Amendment are addressed below to the extent they are applicable (pre-entry) of the amendment.

Response to Arguments
Re: 112, Description:
With regard to Applicants’ argument regarding the amendment now requiring that the primer pairs being experimentally validated together in a multiplex reaction requires that the set of 100 or more gene specific primer pairs (not at least 95% of the set of 100 or more) produces in a multiplex reaction, a yield of gene-specific extension products that exceed a yield of non-specific extension products by at least 2-fold (page 9, Response), the Office submits that regardless of the set having at least 95% of the set (of 100 or more); or the set of 100 or more, the issue regarding description based on possession still remains.
	The issue of description based on possession test is whether Applicants have demonstrated a reasonable number of species of primer sequences which can be multiplexed together in a set of 100 based on Applicants’ disclosure.
	Applicants reference Alcon Research Lts. v. Barr Labs, Inc. (citation omitted) arguing that a “disclosure satisfies written description requirement if it ‘allow[s] one skilled in the art to visualize or recognize the identi[t]y the subject matter purportedly described” (page 10, Response).
	Applicants argue that claim 35 as amended specifies that each primer pair provides the specificity of target nucleic acid amplification and that the experimental validation comprises analyzing one or more candidate primer pairs in a RT-PCR-NGS assay to identify primer pairs that produce in a multiplex PCR a yield of gene-specific extension products that is at least a 2-fold of a yield non-specific extension products (page 10, Response).
	However, this argument and recitation of a “validation” process of whether the primers indeed performed in a multiplex reaction to produce gene-specific products is nothing more than a step routinely performed in the art. 
	Such a rationale would justify a claim to a primer that is target specific for any presently known and presently unknown target nucleic acid sequence, and argue that one has satisfied the possession of the primer simply because of the recited steps to validate whether or not the primer produced a target-specific product.
	The Federal Circuit reiterated that mere use of the same words in the specification and the claim (an in ipsis verbis test) is not sufficient to establish written description. 
As stated in University of California v. Eli Lilly and Co. at page 1404:
An adequate written description of a DNA ... "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical  invention.   Fiers v. Revel,  984 F.2d 1164, 1171,  25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a  DNA requires more than a mere statement that it is part of the invention and  reference to a potential method for isolating it; what is required is a  description of the DNA itself."   Id.   at 1170,  25 USPQ2d at 1606.  

	Similarly, Applicants’ recitation of the “validation process” tantamount to a mere statement that it is part of the invention and reference to a potential method for identifying them.  
	The fact remains that Applicants were in possession of a specific set of primers, each having specific sequences which have been validated to produce gene specific amplification products.
	The presently rejected claims embrace a set of 100 or more any gene specific primer pairs which are not limited by any particular sequence, which can produce gene-specific amplicons when multiplexed together as the set.  
	As previously argued, there simply isn’t a reasonable demonstration of a representative number of species within such a large genus so as to justify Applicants’ possession thereto.
	Applicants’ arguments not found persuasive therefore.
Re: Obviousness:
Next, Applicants argue that in the obviousness rejection, the artisans of record relied on by the Office do not teach or suggest a set of primer pairs that are “experimentally validated to satisfy certain criteria as recited in the claims” (page 12, Response).
Applicants contend that nothing in the cited in the references teaches or suggests that the primer pairs used in these references would satisfy the claimed target nucleic acid amplification criteria in a multiplex reaction because the references did not verify the amplification products via NGS.
Applicants’ contention is that even though Andersen et al. actually taught many set of primers which are capable of performing 186-plex, 369-plex, 738-plex, and 1013-plex amplifications, because theses amplification products were not verified on an individual basis, i.e., to ensure that the primer pairs produced in a multiplex PCR a number of gene-specific extension products that is at least 2-fold of a number of non-specific extension products (page 12, Response), the prior art references fail to teach the claimed invention.
This argument is not found persuasive because the claims are drawn to a product.  Andersen et al. explicitly taught a set of  primer pairs which were used together in a 1013-plex multiplex amplification reaction.  Given that a pair of primers produce a single-plex amplification product, a 1013-plex would require around 500 primer pairs.  And given that the Office has provided a set of primer which is disclosed as being multiplexed at 1013-plex, the burden to prove otherwise rests on Applicants in that Applicants must provide that out of the 500+ primer pairs employed by Andersen et al., there wasn’t at least 100 primers pairs which produced gene-specific primer extension products when multiplexed (In In re Best 195 USPQ 430, 1997, the court stated that, “Patent Office can require applicant to prove that prior art products do not necessarily or inherently possess characteristics of his claimed product wherein claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicant”, pp. 430).   
Applicants’ arguments are not found persuasive therefore.
Re: 101 Judicial Exception:
	Amendment made to claim 86 would overcome the rejection over the present statute.  However, the amendment has not been entered, and therefore, the rejection is maintained for the reasons already of record.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 23, 2022
/YJK/